 

EXHIBIT 10.2

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement, dated as of the 9th day of November, 2004, between
James Dandeneau (the “Executive”) and Putnam Plastics Company LLC, a Connecticut
limited liability company (the “Company”).

 

W I T N E S S E T H,

 

WHEREAS, the Company and the Executive are parties to an Asset Purchase
Agreement, dated as of even date herewith (the “Purchase Agreement”), pursuant
to which the Company will acquire the assets of the Putnam Plastics Corporation
(“PPC”) which is owned by the Executive.

 

WHEREAS, the Company desires to employ the Executive and to make secure for
itself the experience, abilities and services of the Executive and to prevent
the loss of such experience, services and abilities.

 

WHEREAS, the Executive, who was the President and Chief Executive Officer of
PPC, is entering into this Employment Agreement concurrently with the execution
and delivery of the Purchase Agreement.

 

WHEREAS, the Executive’s execution and delivery of this Agreement is a condition
precedent to (a) the Company’s willingness to execute and deliver the Purchase
Agreement and consummate the transactions contemplated thereby and (b) the
willingness of Memry Corporation, a Delaware corporation and the parent of the
Company (the “Parent”), to issue options to the Executive to acquire shares of
its common stock to the Executive pursuant to the Parent’s Amended and Restated
1997 Long-Term Incentive Plan (the “Equity Plan”).

 

WHEREAS, the Company and the Executive desire to enter into an employment
agreement on the terms and conditions set forth below (this “Agreement”).

 

NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements set forth herein, the parties agree as follows:

 

1. Employment and Duties.

 

(a) The Company hereby agrees to employ the Executive, and the Executive hereby
accepts employment, upon the terms and conditions set forth herein. During the
period during which he is employed hereunder (the “Period of Employment”), the
Executive shall diligently and faithfully serve the Company in the capacity of
President of the Company or in such other and/or lesser executive capacity or
capacities as the Manager of the Company (the “Manager”) and the Executive may,
from time to time, agree. The Parent shall cause the Executive to be elected to
the Board of Directors of the Parent prior to December 31, 2004.

 



--------------------------------------------------------------------------------

(b) During the term hereof, the Executive shall, at the request of the Company,
serve as an officer and/or director of direct and indirect subsidiaries, and
other affiliates, of the Company as the Company, acting through its Manager,
shall request from time to time.

 

(c) The Executive shall devote his best efforts and substantially all of his
business time, services and attention to the advancement of the Company’s
business and interests. The restrictions in this Section 1 shall in no way
prevent the Executive from (except as set forth in the immediately succeeding
sentence) pursuing other activities (including the Executive’s current officer
and director positions with respect to Foster Corporation), so long as all of
such other activities do not, in the aggregate, materially interfere with the
Executive’s duties hereunder (including his obligation to devote substantially
all of his business time, services and attention to the Company).
Notwithstanding the foregoing, however, the Executive shall not accept any
outside directorships (other than his current position as a director of Foster
Corporation) without the prior consent of the Manager.

 

(d) The Executive shall, at all times during the Period of Employment,
diligently and faithfully carry out the policies, programs and directions of the
Manager. The Executive shall comply with the directions and instructions made or
given by or under the authority of the Manager and whenever requested to do so
shall give an account of all transactions, matters and things related to the
Company and its affiliates and their affairs with which the Executive is
entrusted.

 

2. Term. The initial term of this Agreement shall commence on the date hereof,
and shall terminate on the day before the third anniversary of such date (the
“Term”).

 

3. Compensation. In consideration of the services rendered and to be rendered by
the Executive, the Company agrees to compensate the Executive as follows:

 

(a) From the date hereof the Company shall pay to the Executive an annual base
salary of $200,000, payable in equal installments every two weeks. The
Executive’s base salary may be increased from time to time by the Manager in
accordance with normal business practices of the Company.

 

(b) The Executive shall also be entitled to receive additional compensation in
the form of an annual target bonus in an amount equal to 45% of the Executive’s
annual base salary and/or stock option grants pursuant to the Parent’s Equity
Plan determined by and in the sole discretion of the Manager (subject to the
approval of the Parent’s Compensation Committee with respect to any stock option
grants). Such target amount is based upon the Executive meeting all personal and
Company performance goals and objectives. Such grants may be made pursuant to
any bonus and/or incentive compensation programs that may be established by the
Company, including without limitation the Company’s current incentive plans;
provided, however, that nothing set forth in this sentence will in any way limit
the Manager’s discretion to approve or reject any bonus that the Executive would
otherwise be due under any such plans. The Executive acknowledges that, under
the Company’s current plan, it is highly unlikely that any executive will
receive their full target bonus. With respect to the Executive’s initial annual
bonus award, the Executive shall be granted an option under the Equity Plan to
acquire 40,000 shares of the

 

2



--------------------------------------------------------------------------------

Parent’s common stock, which option shall vest in four equal annual installments
beginning on the first anniversary of the date hereof.1

 

(c) The Executive shall be entitled to other fringe benefits comparable to the
benefits afforded to other executive employees of the Company, including but not
limited to reasonable sick leave and coverage under any health, dental,
accident, hospitalization, disability, retirement, life insurance, 401(k), and
annuity plans, programs or policies maintained by the Company. In addition, and
without limiting the foregoing, the Company shall provide the Executive with
twenty working days of vacation per year.

 

(d) The Executive shall be entitled to reimbursement, in accordance with Company
policy, of all reasonable out-of-pocket expenses which he incurs on behalf of
the Company in the course of performing his duties hereunder, subject to
furnishing appropriate documentation of such expenses to the Company’s Chief
Financial Officer.

 

(e) The Executive shall be entitled to an automobile allowance of $500 per
month, to be paid in accordance with the Company’s policy for paying automobile
allowances as in effect from time to time.

 

4. Nonsolicitation.

 

(a) During the Period of Employment and for the 18-month period after the Period
of Employment (the “Restriction Period”), the Executive will not, directly or
indirectly, either for himself or for any other person or entity (i) solicit (A)
any employee of the Company or any affiliate of the Company to terminate his or
her employment with the Company or such affiliate during his or her employment
with the Company or such affiliate or (B) any former employee of the Company or
an affiliate of the Company for a period of one year after such individual
terminates his or his employment with the Company or such affiliate, (ii)
solicit any customer or client of the Company or any such affiliate (or any
prospective customer or client of the Company or such affiliate) as of the
termination of the Period of Employment to terminate its relationship with the
Company or such affiliate, or do business with any third parties, or (iii) take
any action that is reasonably likely to cause injury to the relationships
between the Company or any such affiliate or any of their respective employees
and any lessor, lessee, vendor, supplier, customer, distributor, employee,
consultant or other business associate of the Company or any such affiliate as
such relationship relates to the Company’s or such affiliate’s conduct of its
business. In the event of Executive’s breach of this subsection (b), the
Restriction Period shall be extended by the amount of time during which the
Executive is in breach.

 

(b) If the final judgment of a court of competent jurisdiction declares that any
term or provision of this Section 4 is invalid or unenforceable, the parties
agree that the court making the determination of invalidity or unenforceability
shall have the power to reduce the scope, duration, or area of the term or
provision, to delete specific words or phrases, or to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or

--------------------------------------------------------------------------------

1 Note: Memry’s Compensation Committee will need to approve this grant.

 

3



--------------------------------------------------------------------------------

provision, and this Agreement shall be enforceable as so modified after the
expiration of the time within which the judgment may be appealed.

 

5. Covenant Not to Disclose Information. The Executive agrees that during the
Period of Employment and thereafter, he will not use or disclose, other than to
another employee of the Company, qualified by the Company to receive that
information in the normal course of business, any confidential information or
trade secrets of the Company or any affiliate of the Company which were made
known to him by the Company, its officers or employees or affiliates, or learned
by him while in the Company’s employ, without the prior written consent of the
Company, and that upon termination of his employment for any reason, he will
promptly return to the Company any and all properties, records, figures,
calculations, letters, papers, drawings, schematics or copies thereof or other
confidential information of the Company and its affiliates of any type or
description and he will promptly delete any copies of any such information from
his personal computer, BlackBerry or other electronic device. It is understood
that the term “trade secrets” as used in this Agreement is deemed to include,
without limitation, lists of the Company’s and its affiliates’ respective
customers, information relating to their practices, know-how, processes and
inventions, and any other information of whatever nature which gives the Company
or any affiliate an opportunity to obtain an advantage over its competitors who
do not have access to such information. In the event that the Executive becomes
legally compelled to disclose all or any portion of any confidential information
or trade secrets of the Company or any affiliate of the Company, the Executive
will provide the Company with prompt notice thereof, so that the Company may
seek a protective order or other appropriate remedy. In the event that such
protective order or other remedy is not obtained, the Executive will furnish
only that portion of the confidential information or trade secret which is
legally required and the Executive will exercise the Executive’s best efforts to
obtain reliable assurance that confidential treatment will be afforded such
portion of the confidential information and/or trade secret.

 

6. Inventions and Improvements. With respect to any and all inventions (as
defined in Section 6(e) below) made or conceived by the Executive, whether or
not during his hours of employment, either solely or jointly with others, during
the Period of Employment, without additional consideration:

 

(a) The Executive shall promptly inform the Company of any such invention.

 

(b) Any such invention, whether patentable or not, shall be the property of the
Company, and the Executive hereby assigns and agrees to assign to the Company
all his rights to any such invention, and to any United States and/or foreign
letters patent granted upon any such invention or any application therefor.

 

(c) The Executive shall apply, at the Company’s request and expense, for United
States and/or foreign letters patent either in the Executive’s name or otherwise
as the Company may desire.

 

(d) The Executive shall acknowledge and deliver promptly to the Company, without
charge to the Company but at its expense, all sketches, drawings, models and
figures and other information and shall perform such other acts, such as giving
testimony in support of his

 

4



--------------------------------------------------------------------------------

inventorship, as may be necessary in the opinion of the Company to obtain and
maintain United States and/or foreign letters patent and to vest the entire
right and title thereto in the Company.

 

(e) For purposes of this Section, the term “invention” shall be deemed to mean
any discovery, concept or idea (whether patentable or not), including but not
limited to processes, methods, formulas, techniques, hardware developments and
software developments, as well as improvements thereof or know-how related
thereto, (i) concerning any present or prospective activities of the Company and
its affiliates and (ii) (A) which the Executive becomes acquainted with as a
result of his employment by the Company, (B) which results from any work he may
do for, or at the request of, the Company or any of its affiliates, (C) which
relate to the Company’s or any affiliates’ business or actual or demonstrably
anticipated research and development, or (D) which are developed in any part by
use of the Company’s or any such affiliates’ equipment, supplies, facilities or
trade secrets.

 

(f) If the Company is unable, after reasonable effort, to secure the signature
of the Executive with respect to any document needed by the Company to enforce
its rights under this Section 6, any executive officer of the Company shall be
entitled to execute any such papers as the agent and the attorney-in-fact of the
Executive, and the Executive hereby irrevocably designates and appoints each
executive officer of the Company as his agent and attorney-in-fact to execute
any such papers on his or her behalf, and to take any and all actions as each
the Company may deem necessary or desirable in order to protect its rights and
interests in any invention, under the conditions described in this sentence.

 

The parties hereto agree that the covenants and agreements contained in this
Section 6 are, taken as a whole, reasonable in their scope and duration, and no
party shall raise any issue of the reasonableness of the scope or duration of
any such covenants in any proceeding to enforce any such covenants.

 

7. Remedy at Law Inadequate. The Executive acknowledges that any remedy at law
for breach of any of the covenants set forth in Sections 4, 5 and 6 contained in
this Agreement would be inadequate and the Company shall be entitled to
preliminary and permanent injunctive relief in the event of any such breach,
without any requirement to post bond.

 

8. Termination of Employment.

 

(a) The Executive’s Period of Employment may not be terminated prior to the
expiration of the Term except in accordance with the provisions of this Section
8.

 

(b) The Executive’s Period of Employment may be terminated by the Company for
cause. For purposes of this Agreement, “for cause” means that termination occurs
in connection with a determination, made at a meeting of the Manager at which
the Executive (and, at the Executive’s option, his counsel) shall have had a
right to participate, that the Executive has (i) committed an act of gross
negligence or willful misconduct, or a gross dereliction of duty, that has
materially and adversely affected the overall performance of his duties
hereunder; (ii) committed fraud upon the Company in his capacity as an employee
hereunder; (iii) been convicted of, or pled guilty (or nolo contendre) to, a
felony that the Manager, acting in good faith, determines is or would reasonably
be expected to have a material adverse effect upon the

 

5



--------------------------------------------------------------------------------

business, operations, reputation, integrity, financial condition or prospects of
the Company; (iv) any material breach by the Executive of the terms hereof; (v)
failure to follow the reasonable directives of the Member that are lawful and
consistent with the Executive’s position as the President of the Company; (vi)
the Executive’s habitual drunkenness or habitual substance abuse; or (vii) civil
or criminal violation of any state or federal government statute or regulation,
or of any state or federal law relating to the workplace environment (including
without limitation laws relating to sexual harassment or age, sex or other
prohibited discrimination), or any violation of any Company policy adopted in
respect of any of the foregoing. “For cause” termination must be accompanied by
a written notice to that effect. If the Executive is terminated for cause, the
Executive shall be paid through the date of his termination.

 

(c) If the Executive dies, the Period of Employment shall terminate effective at
the time of his death; provided, however, that such termination shall not result
in the loss of any benefit or rights which the Executive may have accrued
through the date of his death. If the Period of Employment is terminated prior
to the expiration of the Term due to the Executive’s death, the Company shall
make a severance payment to the Executive or his legal representatives equal to
the Executive’s regular salary payments through the end of the month in which
such death occurs. In addition, the Company shall make a severance payment to
the Executive or his legal representative equal to the Executive’s bonus payment
described in Section 3(b), pro rated for the portion of such fiscal year
completed prior to the Executive’s death; provided, however, that such pro rated
portion of the Executive’s bonus shall be paid to the Executive following the
completion of such fiscal year at the time similar bonuses are paid to other
employees of the Company.

 

(d) If the Executive becomes disabled, the Period of Employment may be
terminated, at the Company’s option, at the end of the calendar month during
which his disability is determined; provided, however, that such termination
shall not result in the loss of any benefits or rights which the Executive may
have accrued through the date of his disability. If the Period of Employment is
terminated prior to the expiration of the Term due to the Executive’s
disability, the Company shall make a severance payment to the Executive or his
legal representative equal to the Executive’s regular salary payments for a
period of six (6) months from the date of such termination or, if sooner, until
payments begin under any disability insurance policy maintained by the Company
for the benefit of the Executive. For the purposes of this section, the
definition of “disability” shall be the same as the definition of a “permanent
disability” contained in any long-term disability insurance policy maintained by
the Company in effect at the time of the purported disability, or last in
effect, if no policy is then in effect. If the Company has never maintained a
long-term disability policy, the Manager shall determine, in good faith, whether
the Executive is disabled for purposes of this subsection (d).

 

(e) If the Executive’s Period of Employment is terminated by the Executive for
“Good Reason,” as hereinafter defined, or is terminated by the Company without
cause (and the Company may terminate the Period of Employment without cause at
any time) other than at the end of the Term, then, in addition to the other
rights to which the Executive is entitled upon a termination as provided for
herein, the Executive shall also be entitled to (i) continued payments equal to
the Executive’s then current periodic base salary for a length of time equal to
the remainder of the Term, plus (ii) continued payments of the annual bonus(es)
that the Executive would have earned pursuant to Section 3(b) through the
remainder of the Term if the Executive’s

 

6



--------------------------------------------------------------------------------

employment had continued through the end of the applicable bonus period, such
bonus to be determined based on the actual results of the Company and on a
rating of “satisfactory” with respect to the Executive’s individual performance
for such year and paid at such time as bonuses are generally paid to executives
for such year. For purposes of this Agreement, the term “Good Reason” shall
mean: (i) the failure by the Company to observe or comply with any of the
provisions of this Agreement if such failure has not been cured within ten (10)
days after written notice thereof has been given by the Executive to the
Company; or (ii) at the election of the Executive, upon a Change in Control of
the Company, as defined in Section 10(f) (which election can be made at any time
upon thirty (30) days’ prior written notice given within two (2) years following
the date on which the Change in Control of the Company occurred) if, subsequent
to such Change in Control, there is a material diminution in the position,
duties and/or responsibilities of the Executive.

 

9. Effect of Termination. Upon termination of the Executive’s employment for any
reason whatsoever, all rights and obligations of the parties under this
Agreement shall cease, except that the Executive shall continue to be bound by
the covenants set forth in Sections 4, 5, 6 and 7 hereof, and the Company shall
be bound to pay to the Executive accrued compensation, including salary and
other benefits, to the date of termination and any severance payments which may
be owed under the provisions of Section 8 hereof.

 

10. Miscellaneous.

 

(a) This Agreement may not be assigned by the Executive. The Company may assign
this Agreement in connection with a Change in Control.

 

(b) In the event that any provision of this Agreement is found by a court of
competent jurisdiction to be invalid or unenforceable, such provision shall be,
and shall be deemed to be, modified so as to become valid and enforceable, and
the remaining provisions of this Agreement shall not be affected.

 

(c) This Agreement shall be governed by and construed in accordance with the
laws of the State of Connecticut.

 

(d) No modification of this Agreement shall be effective unless in a writing
executed by both parties.

 

(e) This Agreement constitutes the entire agreement of the parties with respect
to the subject matter hereof, and supercedes all prior agreements,
representations and promises by either party or between the parties.

 

(f) For purposes of this Agreement, “Change in Control of the Company” shall
mean: (i) a sale or exchange by the stockholders of more than fifty percent
(50%) of the Company’s voting stock (whether in a single or a series of related
transactions), (ii) a merger or consolidation in which the Company is a party,
(iii) the sale, exchange or transfer of all or substantially all of the assets
of the Company (whether in a single or a series of related transactions), or
(iv) a liquidation or dissolution of the Company, wherein, upon any such event
described in clauses (i) through (iv) above, the stockholders of the Company
immediately before such event do not retain immediately after such event direct
or indirect beneficial ownership of

 

7



--------------------------------------------------------------------------------

more than fifty percent (50%) of the total combined voting power of the
outstanding voting stock of the Company, its successor, or the corporation to
which the assets of the Company were transferred, as the case may be. For
purposes of the preceding sentence, indirect beneficial ownership shall include,
without limitation, an interest resulting from ownership of the voting stock of
one or more corporations which, as a result of such event, own the Company or
the transferee corporation(s), as the case may be, either directly or through
one or more subsidiary corporations.

 

[Signature page follows.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the date
first above written.

 

MPAV ACQUISITION LLC

By:

 

/s/ James G. Binch

   

Name: James G. Binch

   

Title: President

 

MEMRY CORPORATION (with respect to Sections 1(a) and 3(b) only)

By:

 

/s/ James G. Binch

   

Name: James G. Binch

   

Title: President and Chief Executive Officer

 

By:

 

/s/ James Dandeneau

   

Name: James Dandeneau

 

9